United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Magnolia, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2196
Issued: August 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 31, 2009 appellant filed a timely appeal of an April 20, 2009 schedule award
decision of the Office of Workers’ Compensation Programs and a June 18, 2009 decision
denying his request for reconsideration without a merit review. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has greater than 19 percent impairment of his left
leg for which he received a schedule award; and (2) whether the Office properly denied
appellant’s reconsideration request without a merit review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 29, 2004 appellant, then a 48-year-old rural carrier, fractured his pelvis in a
motor vehicle accident while in the performance of duty. He stopped work on January 30, 2004
and returned to modified duty on December 5, 2005. The Office accepted his claim for fractured
pelvis.

In a February 5, 2004 report, Dr. Johannes Gruenwald, an orthopedic surgeon, diagnosed
left acetabular fracture and performed an open reduction internal fixation of the left acetabulum.
In a February 13, 2004 report, Dr. Mayra Alfonso, a physiatrist, noted that, after appellant’s
surgery for pelvic fracture, he developed myocardial infarction, acute renal failure, shock liver
and right middle and lower lobe pneumonia. He also developed left foot drop secondary to
peroneal neuropathy. On February 13, 2004 Dr. Moises Menendez, a Board-certified surgeon,
diagnosed pressure ulcer of the left heel and performed full thickness debridement of the
pressure ulcer. On February 24, 2004 Dr. Alfonso performed an angioplasty to treat a lesion in
the left superficial femoral artery. She also treated appellant for thromboembolus in the popliteal
artery that was partially obstructing the tibioperoneal trunk orifice.
On June 21, 2004 the Office accepted otitic barotraumas, acute myocardial infarction and
chronic osteomyelitis of the left foot and ankle. It also accepted an ulcer of the left heel and
midfoot.
On October 10, 2006 appellant filed a schedule award claim.
On October 27, 2006 the Office requested that Dr. John Alexander, Board-certified in
family medicine, provide an opinion on the extent of appellant’s permanent impairment based on
the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.
2001) (A.M.A., Guides).
In a May 2, 2007 report, Dr. Alexander rated appellant’s impairment using whole person
impairment based on the fourth edition of the A.M.A., Guides. He found 30 percent whole
person impairment for use of a cane and ankle-foot orthosis (AFO) according to Table 36 on
page 76 of the A.M.A., Guides. Dr. Alexander also found 13 percent impairment for leg atrophy
as the right thigh showed greater than three centimeters than the left thigh, citing Table 37 on
page 77. He rated five percent impairment for 10 centimeter atrophy of the left calf, citing
Table 37 on page 77. Dr. Alexander also found 10 percent impairment for significant
dorsiflexion left foot drop according to Table 39 on page 77. He found four percent moderate
impairment range based on Table 40 on page 78. Dr. Alexander combined 32 percent whole
person impairment for atrophy, dorsiflexion and restricted movement with 30 percent whole
person impairment for use of a cane and AFO to derive a total of 52 percent whole person
impairment due to the left lower extremity. He noted that appellant reached maximum medical
improvement on February 20, 2007.
In a November 1, 2007 report, an Office medical adviser reviewed Dr. Alexander’s report
noting that his ratings were based on the fourth edition of the A.M.A., Guides. Under the fifth
edition of the A.M.A., Guides, he determined 30 percent whole person impairment for moderate
gait abnormality according to Table 17-5 on page 529 of the A.M.A., Guides. The medical
adviser also noted that 30 percent whole person impairment converted to 75 percent impairment
of the leg. He found 13 percent left lower extremity impairment for 6 centimeter thigh atrophy
citing Table 17-6 on page 530, 25 percent impairment for Grade 0 foot drop ankle dorsiflexion
weakness citing Table 17-8 on page 532 and 10 percent lower extremity impairment for
moderate loss of hip motion according to Table 17-9 on page 537. The medical adviser noted
that the A.M.A., Guides advised using gait abnormality only in cases where more specific
methods are not available and it stands alone. He noted that appellant had multiple left lower

2

extremity problems and that Dr. Alexander’s report was inadequate to allow recommendation for
impairment. He requested that the Office obtain an impairment evaluation from an appropriate
Board-certified physician.
On March 20, 2008 the Office referred appellant with a statement of accepted facts to
Dr. Robert Holladay IV, a Board-certified orthopedic surgeon, for a second opinion. In an
April 10, 2008 report, Dr. Holladay provided a detailed summary of the history of injury. He
noted appellant’s complaint of numbness in appellant’s left hip and left lower extremity.
Dr. Holladay’s examination revealed left foot drop and no tenderness to palpation of the thoracic
or lumbar spine. He diagnosed left acetabulum and left pelvis fracture, open reduction internal
fixation of the left acetabulum, left heel pressure ulcer, left footdrop and left hip osteoarthritis.
Dr. Holladay noted that appellant ambulated with a left footdrop with a right ankle brace and
used a cane on his right. He measured range of motion of the left hip as 60 degrees flexion for 5
percent lower extremity impairment, 0 degrees extension for 0 percent impairment, 30 degree
abduction for 0 percent impairment, 10 degrees adduction for 5 percent impairment, 10 degrees
internal rotation for 5 percent impairment and 20 degrees external rotation for 5 percent
impairment, totaling 20 percent impairment for hip range of motion, citing Table 17-9 on page
537 of the fifth edition of the A.M.A., Guides. Dr. Holladay measured range of motion of the
left ankle as 10 degrees dorsiflexion for seven percent left lower extremity impairment and 30
degrees plantar flexion for zero percent impairment, according to Table 17-11 on page 537. He
also measured left hindfoot motion as 10 degrees inversion of the left ankle for two percent
impairment and 5 degrees eversion for two percent impairment, which totaled four percent
impairment, citing Table 17-12 on page 537. Dr. Holladay used the Combined Values Chart on
page 604 of the A.M.A., Guides to combine the dorsiflexion and plantar values with the
inversion and eversion values to determine 11 percent left lower extremity impairment due to
loss of motion of the left ankle secondary to drop foot. For peripheral nerve injury, he noted that
the maximum impairment due to motor loss of the common peroneal nerve was 42 percent
impairment of the leg and 15 percent of the whole person, according to Table 17-37 on page 552.
Dr. Holladay assigned Grade 3 for a 50 percent motor deficit, citing Table 16-11 on page 484,
which he multiplied by 15 percent, representing the maximum motor loss for the common
peroneal nerve, to derive 7.5 percent whole person impairment that he rounded to 8 percent. He
found that this equated to 18.5 percent of the lower extremity which was round to 19 percent
impairment. Dr. Holladay noted that the A.M.A., Guides did not combine peripheral nerve loss
with range of motion loss and, as appellant’s peripheral nerve injury had a higher impairment, he
would use that value instead of the ankle range of motion loss value. He used the Combined
Values Chart to combine 20 percent loss of hip range of motion with 19 percent motor loss of the
common peroneal nerve to derive a total of 35 percent left lower extremity impairment as a
residual of the accepted work injury.1
In an undated statement, appellant indicated that he had endured “a long list of physical
abuses” since returning to work. He submitted an undated report from Dr. Alexander who noted
seeing appellant on January 27, 2009 at which time he complained of his working conditions.

1

Dr. Holladay also provided whole person impairment calculations for each individual lower extremity
impairment percentage.

3

Dr. Alexander advised that appellant must work in a normal atmosphere of central heat and air
due to health reasons.
In an April 10, 2009 report, an Office medical adviser reviewed Dr. Holladay’s report
and noted that appellant reached maximum medical improvement on April 10, 2008, the date of
Dr. Holladay’s report. The medical adviser noted that an August 5, 2005 statement of accepted
facts indicated accepted conditions included left foot drop secondary to peroneal neuropathy and
a pressure ulcer affecting the left heel. The medical adviser determined that appellant had 19
percent left leg impairment explaining that this represented appellant’s total impairment as the
common peroneal nerve condition due to left foot weakness was the only accepted condition that
Dr. Holladay rated. The medical adviser noted that Dr. Holladay correctly indicated that nerve
deficit loss could not be combined with loss of ankle range of motion, according to Table 17-2 of
the A.M.A., Guides and that ankle range of motion rating was less advantageous to appellant.
In an April 20, 2009 decision, the Office granted appellant a schedule award for 19
percent permanent impairment of the left lower extremity. He received 54.72 weeks of
compensation from April 10, 2008 to April 28, 2009.
On May 19, 2009 appellant requested reconsideration based on Dr. Alexander’s report
rating 52 percent impairment. He also asserted that Dr. Holladay only examined him for 45
minutes, but that Dr. Alexander had observed appellant walking, shopping and attending social
events. Appellant submitted Dr. Alexander’s May 2, 2007 report. He also submitted several
documents from Dr. Alexander including a May 18, 2009 duty status report noting that appellant
could perform his regular work full time and prescription notes dated May 17 and 29, 2009
prescribing a new replacement brace and diagnosing footdrop, pelvic fracture and neuropathy.
The record also contains a May 26, 2009 nurse’s note indicating that appellant required new
shoes that needed to be fitted to his brace.
In a June 18, 2009 decision, the Office denied appellant’s request for reconsideration
without a merit review finding that he failed to provide any new and relevant medical evidence.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office for evaluating
schedule losses and the Board has concurred in such adoption.3

2

5 U.S.C. §§ 8101-8193. See 5 U.S.C. § 8107.

3

See 20 C.F.R. § 10.404; R.D., 59 ECAB ___ (Docket No. 07-379, issued October 2, 2007).

4

ANALYSIS
Appellant contends that he has greater than 19 percent impairment of the left lower
extremity. He submitted reports from Dr. Alexander, including a May 2, 2007 report that rated
52 percent whole person impairment under the fourth edition of the A.M.A., Guides. The Board
finds that this report is insufficient to establish appellant’s impairment as the physician did not
use the proper edition of the A.M.A., Guides. Effective February 1, 2001, the Office designated
the fifth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.4 Therefore, the report using the fourth edition did not apply the proper standard for
evaluating impairment. Dr. Alexander’s impairment determination was also in error because
whole person impairment is not awarded under the Act.5 Other reports from Dr. Alexander did
not rate appellant’s impairment under the fifth edition of the A.M.A., Guides. Consequently,
Dr. Alexander’s reports are an insufficient basis on which to establish appellant’s permanent
impairment and the Office properly referred appellant to Dr. Holladay for an evaluation.
Dr. Holladay’s April 10, 2008 report provided the values for appellant’s loss of hip range
of motion and the corresponding calculations. Based on Table 17-9 on page 537 of the A.M.A.,
Guides, his findings included 60 degrees of flexion for 5 percent leg impairment, 0 degrees of
extension for no impairment, 30 degrees of abduction for no impairment, 10 degrees of
adduction for 5 percent impairment, 10 degrees of internal rotation for 5 percent impairment and
20 degrees of external rotation for 5 percent impairment. Dr. Holladay’s totaled these values to
equal 20 percent leg impairment for loss of hip motion. However, the Board notes that 60
degrees of flexion actually equates to 10 percent impairment under Table 17-9. Therefore, leg
impairment due to hip loss of motion totals 25 percent impairment based Dr. Holladay’s
measurements.
For loss of ankle motion, Dr. Holladay found 10 degrees of dorsiflexion for seven percent
leg impairment and 30 degrees of plantar flexion for seven percent impairment, citing Table 1711 on page 537 of the A.M.A., Guides. For left hindfoot motion, he also measured 10 degrees of
inversion for two percent impairment and 5 degrees of eversion for two percent impairment
according to Table 17-12 on page 537. Dr. Holladay combined the ankle motion impairment
values using the Combined Values Chart on page 604 of the A.M.A., Guides to determine 11
percent leg impairment from ankle loss of motion.6
Regarding appellant’s peripheral nerve injury secondary to the footdrop, Dr. Holladay
determined that under Table 17-37 on page 552, the common peroneal afforded a maximum of
42 percent impairment of the leg, or 15 percent whole person impairment, for motor loss.
4

See FECA Bulletin No. 01-05 (issued January 29, 2001). On appeal, appellant asserts that his schedule award
should have been based on the 6th edition of the A.M.A., Guides. At the time of the Office’s April 20, 2009
schedule award decision, the 5th edition of the A.M.A., Guides was applicable to appellant’s claim. The Office’s use
of the 6th edition of the A.M.A., Guides did not become effective until May 1, 2009. See FECA Bulletin No. 09-03
(issued March 15, 2009).
5

B.P., 60 ECAB ___ (Docket No. 08-1457, issued February 2, 2009).

6

The Board notes that, as all these values pertain to the ankle, they should be added together, not combined. See
A.M.A., Guides 533. However, in this case, both methods yield 11 percent impairment.

5

Dr. Holladay also assigned appellant Grade 3 and 50 percent motor deficit, citing Table 16-11 on
page 484 of the A.M.A., Guides. He concluded that appellant’s peripheral nerve loss impairment
was 18.5 percent, rounded to 19 percent lower extremity impairment.7 However, Dr. Holladay
apparently multiplied the maximum whole person impairment, 15 percent, instead of the
maximum impairment for the leg, 42 percent, by the 50 percent motor deficit grade. The Board
notes that the calculation should have been performed with respect to the leg since whole person
impairment is not awarded under the Act.8 Under the process set forth in Table 16-11, the 50
percent deficit multiplied by the 42 percent maximum impairment of the leg for motor loss in the
common peroneal nerve would yield 21 percent impairment. This miscalculation also affected
Dr. Holladay’s total left leg impairment calculation as he determined 35 percent total left lower
extremity impairment by combining 19 percent common peroneal nerve impairment with 20
percent impairment for loss of hip range of motion.
Additionally, Dr. Holladay indicated that the A.M.A., Guides do not permit peripheral
nerve loss to be combined with loss of range of motion. Therefore, he did not include ankle loss
of range of motion in his impairment calculation but he included hip loss of range of motion.
However, he incorrectly interpreted the A.M.A., Guides, as Table 17-2 on page 526 provides that
that peripheral nerve injury and range of motion impairments can be combined.9 Thus,
Dr. Holladay did not properly combine impairment ratings for left hip loss of range of motion
and motor loss in the common peroneal nerve with left ankle loss of range of motion.
After receiving Dr. Holladay’s report, the Office referred the matter to its Office medical
adviser. The medical adviser generally determined that appellant had a total left lower extremity
impairment of 19 percent. He did not fully support his impairment rating with any calculations
or citations to any tables, figures or pages of the A.M.A., Guides to explain the basis of his
impairment rating.10 The medical adviser noted that appellant’s common peroneal nerve
condition was the only accepted condition that Dr. Holladay rated and, therefore, this was the
sole basis for appellant’s permanent impairment. He did not acknowledge that the Office
accepted appellant’s claim for other conditions such as a fractured pelvis, chronic osteomyelitis
of the left foot and ankle and an ulcer of the left heel and midfoot -- conditions that involved the
left hip, ankle and hindfoot.11 The medical adviser did not explain why Dr. Holladay’s inclusion
of impairment for loss of left hip range of motion was improper in rating appellant’s total left leg

7

See J.P., 60 ECAB ___ (Docket No. 08-832, issued November 13, 2008) (in rounding to the nearest whole
number, fractions are rounded up from .50).
8

B.P., supra note 6.

9

See also A.M.A., Guides 533 (estimates for peripheral never impairments may be combined with those for other
types of lower extremity impairments, except for muscle weakness, atrophy and gait derangement).
10

See C.J., 60 ECAB ___ (Docket No. 08-2429, issued August 3, 2009) (the Office medical adviser is responsible
for reviewing the file, particularly the medical report on which the award is to be based, and then calculating the
award).
11

The Board also notes that, once it is established that a claimant has impairment due to accepted conditions, any
preexisting impairment also must be included. See B.P., supra note 6.

6

impairment. The Board will set aside the April 20, 2009 schedule award and remand the case for
appropriate further development.12
CONCLUSION
The Board finds that the case is not in posture as to the impairment to appellant’s left leg.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated April 20, 2009 is set aside and the case is remanded for further development
consistent with this decision.
Issued: August 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

In light of the Board’s disposition of the first issue, the second issue is moot.

7

